Citation Nr: 0214517	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  02-03 993	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1973, and from June 1977 to July 1996.  His active 
military service also included time spent as a cadet at West 
Point Military Academy from which he graduated in 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 determination by the 
Vocational Rehabilitation and Counseling (VR&C) division of 
the Regional Office (RO) in Des Moines, Iowa.  The veteran 
testified before the undersigned member of the Board at a 
hearing held in Washington, DC, in July 2002.

The Board initially notes that the veteran, in August 2001, 
personally submitted a notice of disagreement with respect to 
an August 2001 decision by the RO which determined that he 
was in a rehabilitated status, and was therefore not entitled 
to any further program of vocational rehabilitation under 
Chapter 31.  The veteran was issued a statement of the case 
in September 2001 in response to his notice of disagreement, 
but later in September 2001 the veteran's representative 
submitted a statement in which he asserted that he was 
withdrawing the veteran's August 2001 notice of disagreement.  
Thereafter, on February 11, 2002, the Veterans Benefits 
Administration issued an administrative decision which held 
that the August 2001 decision was invalid.  On February 20, 
2002, the veteran submitted a statement in which he indicated 
that he desired to activate his "suspended" appeal with 
respect to the August 2001 decision.

Although the September 2001 statement by the veteran's 
representative purported to withdraw the veteran's August 
2001 notice of disagreement, under controlling VA regulations 
the statement was ineffective for that purpose, since the 
veteran never provided his representative with written 
permission to withdraw the notice of disagreement.  See 
38 C.F.R. § 20.204 (2001).  However, since the February 11, 
2002, administrative decision invalidated the August 2001 
decision by the RO, there remained no decision on which to 
reinstate an appeal on February 20, 2002.  Accordingly, the 
only issue before the Board at this time is that listed on 
the title page of this action.


REMAND

The veteran contends that he is entitled to a program of 
training under Chapter 31, Title 38, United States Code, that 
would qualify him to become an attorney at law.

The record reflects that the veteran filed a VA Form 28-1900, 
in July 1997, seeking entitlement to a program of vocational 
rehabilitation.  The veteran thereafter underwent a Career 
Assessment Inventory, as well as a vocational assessment in 
September 1997.  An October 1997 report by a counseling 
psychologist determined that the veteran had an employment 
handicap, but not a serious employment handicap.  The 
psychologist indicated that law school appeared to be a 
tolerable match for the veteran's abilities and aptitudes, 
but that the veteran had an academic background and job 
experiences with considerable market value.

In January 1998, and prior to completion of the vocational 
rehabilitation evaluation and planning process, the veteran 
notified VA that he had accepted a position at a corporation.  
In March 1999, again prior to the completion of the 
evaluation and planning process, the VR&C informed the 
veteran that his vocational rehabilitation file would be 
closed within one week.

In June 2001, the veteran contacted VA and explained that he 
had been terminated from the job he reported in January 1998 
because of a reorganization.  He requested a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, and in July 2001 proposed that he receive 
training in a program that would lead, inter alia, to 
employment as an attorney.  In response, the RO in August 
2001 determined that the veteran was in a rehabilitated 
status, and no longer eligible for a program of vocational 
rehabilitation.


In a February 11, 2002, administrative decision issued 
pursuant to 38 C.F.R. § 21.59, the Veterans Benefits 
Administration determined that the March 1999 declaration of 
rehabilitation by the VR&C was incorrect, as was the August 
2001 RO decision.  The administrative decision pointed out 
that the veteran had never completed the evaluation and 
planning process following the submission of his VA Form 28-
2900, as evidenced by the lack of a signed rehabilitation 
plan (VA Form 28-8872) involving the veteran.  The 
administrative decision found that the veteran's case was 
technically in an "Interrupted for Evaluation and Planning" 
status under 38 C.F.R. § 21.197(c)(1)(i), and the 
administrative decision directed the VR&C to reopen the 
evaluation and planning process and arrange appropriate 
appointments with the veteran.  The administrative decision 
also specifically noted that further appeal processing should 
follow the provisions of 38 C.F.R. § 21.98(c).

In response to the administrative decision, a Veterans 
Employment Services Coordinator, on February 19, 2002, 
requested to meet with the veteran for evaluation of his 
vocational rehabilitation and employment benefits; the 
appointment date was March 5, 2002.  On February 20, 2002, 
the veteran, who apparently was unaware of the February 2002 
administrative decision, responded by stating that he did not 
intend to allow the VR&C to start the process over.  He 
stated that if VA would not approve his plan to attend law 
school, then there was nothing to discuss.  The veteran did 
not attend the March 2002 appointment.

A VR&C panel was convened on February 21, 2002.  The panel 
determined that the veteran had substantial skills and 
training, and therefore should be afforded employment 
assistance before training options would be considered; the 
veteran was not involved in the panel's decision.  On 
February 25, 2002, the veteran was provided with notice of 
the February 2002 administrative decision, and was informed 
that VA proposed to refer him to employment specialists for 
an assessment of his skills.  He was also informed that 
should the proposed action prove unsuccessful, consideration 
might be given to additional education or training.  The 
veteran was referred to an enclosed VA Form 4107 in the event 
that 

he disagreed with the proposal.  The veteran responded the 
next day by stating that employment assistance would not be 
successful in his case.  He thereafter initiated the instant 
appeal.

Before a service-disabled veteran may receive training and 
rehabilitation services under Chapter 31, Title 38, United 
States Code, three basic requirements must be met:  (1) VA 
must first find that the veteran has basic entitlement to 
services as prescribed in 38 C.F.R. § 21.40; (2) the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran; and (3) an individual written plan 
must be developed by VA and the veteran describing the goals 
of the program and the means through which these goals will 
be achieved.  38 C.F.R. § 21.1(b) (2002).

38 C.F.R. § 21.40 requires that the veteran have both a 
qualifying service-connected disability and an employment 
handicap.  A qualifying service-connected disability includes 
a service-connected disability compensable at a rate of 20 
percent or more.  38 C.F.R. § 21.40(a)(1).  An "employment 
handicap" is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with her/his abilities, aptitudes, and interests.  
38 U.S.C.A. § 3101 (West 1991 & Supp. 2002); 38 C.F.R. § 
21.51(b) (2002).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(2002).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a) (2002).  The initial case status is 
"applicant" status.  Once the existence of a qualifying 
service-connected disability is established under § 21.40(a), 
an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a) 
(2002).  If the veteran attends the appointment for an 
initial evaluation the veteran progresses to "evaluation and 
planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During 
evaluation and planning status, it is determined whether the 
veteran has an employment handicap under § 21.40(b) and 
whether achievement 

of a vocational goal is feasible.  See 38 C.F.R. §§ 
21.184(a)(1), 21.50 (2002).  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 (2002) provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a); see 
38 C.F.R. § 21.188 (2002).

A veteran may request a review of a proposed, original, or 
amended plan when VA staff and the veteran do not reach 
agreement on the terms and conditions of the  plan.  A 
veteran who requests a review of the plan must submit a 
written statement to the case manager which requests a review 
of the proposed, original, or amended plan, and details his 
or her objections to the terms and conditions of the 
proposed, original, or amended plan.  Upon receipt of the 
veteran's request for review of the plan, the counseling 
psychologist or the case manager will forward the request 
together with relevant comment to the VR&C Officer who will 
review relevant information and inform the veteran of his or 
her decision within 90 days.  The veteran's request shall be 
reviewed by the Director, VR&C in any case in which the VR&C 
Officer is the case manager.  The veteran will be informed of 
the decision within 90 days.  The veteran may appeal an 
adverse decision of the VR&C Officer, or the Director, VR&C 
to the Board.  38 C.F.R. § 21.98 (2002).

The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31, and the staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part.  VA staff shall take required action 
when the veteran's conduct and cooperation are not 
satisfactory.  A veteran requesting or being provided 
services under Chapter 31 must cooperate with VA staff in 
carrying out the initial evaluation  and developing a 
rehabilitation plan.  38 C.F.R. § 21.362 (2002).  See 
38 C.F.R. § 21.184(c)(2)(iii) (2002).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have 

been made and are found not reasonably likely to be 
effective, discontinue services and assistance to the 
veteran, unless the case manager determines that mitigating  
circumstances exist.  38 C.F.R. § 21.364 (2002).

As noted in the recitation of facts above, the February 11, 
2002, administrative decision determined that the veteran's 
case should be returned to evaluation and planning status, 
and that further appeal processing should follow the 
provisions of 38 C.F.R. § 21.98(c).  Unfortunately, the 
veteran refused to attend the March 2002 appointment that was 
scheduled by the VR&C in response to the administrative 
decision, and has steadfastly maintained that he will accept 
no other plan of vocational rehabilitation other than 
training leading to a degree in law.  The VR&C, for its part, 
has not complied with the provisions of 38 C.F.R. § 21.98(c) 
or advised the veteran of the consequences of refusing to 
cooperate in the evaluation and planning process.  Instead, 
it appears to the Board that the VR&C has unilaterally 
implemented a program of vocational rehabilitation for the 
veteran, apparently consisting of employment assistance with 
the possibility of further training in the future.  The Board 
points out that such unilateral action by the VR&C implicates 
the very same concerns expressed in the February 11, 2002, 
administrative decision.  That administrative decision 
emphasized that the veteran was to be involved in developing 
an appropriate program of rehabilitation.  

In essence, the Board is unable to adjudicate the instant 
claim until further actions are undertaken by both the 
veteran and the VR&C.  Specifically, the Board finds that the 
evidentiary and procedural steps normally accomplished for a 
case in an evaluation and planning status have not been 
completed in part because of miscommunication or 
misunderstanding between the veteran and the VR&C as to their 
respective responsibilities, and it would therefore be 
premature for the Board to proceed with a decision in the 
case at this time.  Remand of this case is consequently 
warranted to allow the veteran and the VR&C to accomplish the 
actions required of both under the law and regulations 
pertaining to Chapter 31 benefits, as well as pursuant to the 
February 2002 administrative decision.


Accordingly, this case is REMANDED to the VR&C for the 
following actions:

1.  The VR&C should associate the 
veteran's claims file(s) with his 
vocational rehabilitation folder.

2.  The VR&C should undertake all 
actions on the veteran's claim that 
are required and appropriate for a 
claim that is in "evaluation and 
planning" status under 38 C.F.R. 
§ 21.184 as contemplated in the 
February 2002 administrative 
decision, to include making another 
attempt to schedule the veteran for 
counseling.  If the veteran fails to 
cooperate with VA in the evaluation 
and planning process, the VR&C 
should consider whether the 
provisions of 38 C.F.R. §§ 21.362 
and 21.364 are applicable.  If the 
veteran disagrees with any proposed 
plan for vocational rehabilitation 
that results from the evaluation and 
planning status, the VR&C should 
fully advise the veteran of the 
provisions of 38 C.F.R. § 21.98 and 
should fully comply with the 
procedures contained therein, to 
include that set out in 38 C.F.R. 
§ 21.98(c).  

3.  The VR&C should also undertake 
any other actions required by the 
February 11, 2002, administrative 
decision by the Veterans Benefits 
Administration.

4.  Thereafter, the VR&C should 
review the claims file and ensure 
that the above 

development has been conducted and 
completed in full.  Then, the VR&C 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and implementing 
regulations, see 66 Fed. Reg. 45,620 
(Aug. 29, 2001), and re-adjudicate 
the issue of entitlement to a 
program of vocational rehabilitation 
under Chapter 31, Title 38, United 
States Code.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VR&C should issue a supplemental 
statement of the case, which should include citations to the 
appropriate laws and regulations pertaining to the veteran's 
claim, including 38 C.F.R. §§ 21.50, 21.180, 21.184, 21.188, 
21.197, 21.198, 21.362, 21.364, and 21.420.  The veteran and 
his representative should then be provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the VR&C.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VR&C.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the VR&C.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the originating agencies to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

